DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 is objected to because of the following informalities:
Claim 8 recites the limitation “the cover limiting walls” in lines 2-3 which should be recited to --the multiple cover limiting walls-- for proper antecedent of basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (KR20140071153A).
Regarding claim 1, Chan discloses a concealed handle comprising: 
a case (162) having an end panel (the back panel of the case 162; see figure 3-4); 
a surrounding panel (the surrounding panel of the case 162) formed on a side surface of the end panel (see figure 3-4), and surrounding the end panel (the surrounding panel of the case 162) to form a finger accommodating space (see figures 3-4); and 
a finger inserting opening (the opening on a panel 160) communicating with the finger accommodating space (see figures 3-4); and 
an abutting flange (184) protruding out of an edge of the finger inserting opening (see figure 6); 
a cover (186) disposed in the finger inserting opening (the opening on the cover 160) and being movable toward the end panel (the back panel of the case 162) in the finger accommodating space (see figure 6); 
two opposite surfaces of the cover (186) respectively being a cover inner surface and a cover outer surface (see figure 6); and 
a moving structure (190) mounted between the cover (186) and the end panel (the back panel of the case 162) of the case (162) and having at least one resilient element (190) pushing the cover away from the end panel (the back panel of the case 162l see figure 6). 
Regarding claim 16, Chan discloses an air conditioning device (100) comprising: 
a main body (110) having at least one handle mounting hole (112) formed on at least one side wall of the main body (110; see figure 3); 
at least one concealed handle (see figures 3-4) as claimed in claim 1 and mounted in the at least one handle mounting hole (112) on the at least one side wall of the main body (110; see figures 3-4); 
a surface (a face 160), which is towards the end panel (the back panel of the case 162), of the abutting flange (184) of the case (162) of the at least one concealed handle abutting an opening edge (the edge of the hole 112) of the at least one handle mounting hole (112; see figures 3-4).

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of indication for allowable subject matter: 
Chan fails to disclose the claimed detail structure of the moving structure of the concealed handle as required in claims 2-15. Also, the prior art of record fails to provide further teachings or motivation to modify the concealed handle of Chan in order to arrive the claimed invention. Therefore, claims 2-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763